Citation Nr: 0600750	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than January 14, 
2003, for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION


The veteran-appellant served on active duty from February 
1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  In that decision, service connection 
was granted for post-traumatic stress disorder and assigned a 
10 percent disability rating, effective from January 14, 
2003.  The veteran ultimately perfected an appeal as to the 
effective date assigned for that grant of benefits.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate that claim.  

2.  In March 2000, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  Although the appellant filed a notice of 
disagreement with that decision in July 2000, he did not file 
a timely substantive appeal in response to the August 2000 
statement of the case.  

3.  The appellant's reopened claim of entitlement to service 
connection for post-traumatic stress disorder was received by 
VA on January 14, 2003.  A rating action dated May 9, 2001, 
implicitly found that new and material evidence had been 
received to reopen the previously denied claim, and granted 
service connection for post-traumatic stress disorder.  An 
effective date of January 14, 2003, was assigned as the 
effective date of that grant of service connection and the 10 
percent disability evaluation assigned.  


CONCLUSION OF LAW

An effective date earlier than January 14, 2003, for the 
grant of service connection post-traumatic stress disorder, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107, 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.159, 3.400(q)(ii), 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than 
January 14, 2003 for the grant of service connection for 
post-traumatic stress disorder.  He alleges that when he had 
initially pursued his claim for service connection for post-
traumatic stress disorder in 1999, he had perfected his 
appeal by sending in a VA Form 9, Substantive Appeal, in 
August 2000.  He indicates that this substantive appeal was 
apparently lost by VA, and believes that an earlier effective 
date of May 18, 1999 should be awarded for the benefit.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the April 2003 rating 
decision and the September 2003 statement of the case.  These 
documents included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The September 2003 
statement of the case provided the veteran with notice of all 
the laws and regulations pertinent to his claim as well as 
the law and implementing regulations of the VCAA.  

Further, in correspondence dated in September 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to an earlier effective date 
for the grant of service connection.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran in September 2003 was given 
following the first AOJ adjudication of the claim, but prior 
to the transfer and certification of the veteran's case to 
the Board.  Notwithstanding the timing of the notice, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the January 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In this case, as explained in detail below, the record is 
devoid of any evidence that the veteran had filed an earlier 
claim for service connection for post-traumatic stress 
disorder that had not been finally adjudicated.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  It does 
not appear that there are any additional pertinent treatment 
records or administrative documents to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim of entitlement to an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder.  Accordingly, the Board will 
proceed with appellate review.



Analysis

The appellant contends that he is entitled to retroactive 
service connection benefits earlier than January 14, 2003, 
based upon the establishment of service connection for post-
traumatic stress disorder.  He argues that these benefits 
should date back to May 18, 1999, when he initially applied 
for service connection for that disability.  He argues that 
he had perfected an appeal at that time, and has continued to 
seek service connection since that initial denial, and that 
he should be paid for the disability since that time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2005).  

In March 2000, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  Although the appellant filed a notice of 
disagreement with that decision in July 2000, he did not file 
a timely substantive appeal in response to the August 2000 
statement of the case within one year from the date of the 
adverse decision and it became final.  38 U.S.C.A. 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  


On January 14, 2003, the appellant submitted a new claim of 
entitlement to service connection for post-traumatic stress 
disorder.  In the context of that written claim, the 
appellant requested that VA reopen his service connection 
claim for post-traumatic stress disorder, indicating that he 
was submitting the requisite new and material evidence.  A 
rating action dated May 9, 2001, implicitly found that new 
and material evidence had been received to reopen the 
previously denied claim, and granted service connection for 
post-traumatic stress disorder.  An effective date of January 
14, 2003, was assigned as the effective date of that grant of 
service connection and the 10 percent disability evaluation 
assigned under the provision of 38 C.F.R. § 3.400(q)(1)(ii).  

As noted previously, the effective date for a reopened claim 
of entitlement to service connection can be no earlier than 
the date the request to reopen the claim was filed.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2003).  There is no provision in either the statute or the 
regulations that allows for an earlier effective date based 
on a reopened claim unless a clear and unmistakable error was 
committed in a prior decision, or unless the new and material 
evidence resulted from correction of military records.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.105 (2003).  
The provision regarding correction of military records is not 
applicable in this case, as there is no evidence that such 
correction had been requested or granted.  With respect to 
clear and unmistakable error in prior RO decisions, it is 
emphasized that a claim of clear and unmistakable error must 
be made with specificity and in accordance with the 
requirements for the filing of such a claim under the 
provisions of 38 C.F.R. § 3.105 (2005), which has not been 
done in this case.  

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The RO's decision in 
March 2000 on the issue of entitlement to service connection 
for post-traumatic stress disorder is, by law, final.  The 
effective date of the grant of service connection for post-
traumatic stress disorder cannot, by regulation, be earlier 
than the date of the appellant's new claim for the benefit 
filed after the final disallowance of his earlier claim.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2005).  

The veteran has asserted that he had perfected an appeal of 
the March 2000 denial of his claim of entitlement to service 
connection for post-traumatic stress disorder because he had 
filed a substantive appeal in response to the August 2000 
statement of the case.  He argues that the substantive appeal 
that he had filed at that time had apparently been lost by 
the RO.  It is noted in that regard, that in September 2003, 
the RO conducted a search for the document that the veteran 
had allegedly filed without success.  The principles of 
administrative regularity are dispositive in this case, 
standing for the presumption that the RO had done what it was 
procedurally charged with doing, in the absence of evidence 
to the contrary.  The veteran has presented no such evidence.  
Just as significantly, it is also noted that when the veteran 
filed his successful claim for service connection for post-
traumatic stress disorder in January 14, 2003, he 
specifically stated that he was seeking to reopen the claim 
based upon the submission of new and material evidence.  This 
choice of language clearly belies his allegation that it was 
his belief that his claim from 1999 was a continuing one that 
had been previously perfected for appeal.  The veteran gave 
no indication at the time that he had an ongoing appeal.  

Under the circumstances of this case, the record presents no 
basis under applicable laws and regulations to allow an 
effective date earlier than January 14, 2003, the date of 
receipt of the request to reopen a previously denied claim, 
the disallowance of which had become final.  For that reason, 
the appellant's claim for an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  




ORDER

An effective date prior to January 14, 2003, for the grant of 
entitlement to service connection for post-traumatic stress 
disorder, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


